September 6, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                              ELLEN FOLEY, Appellant

NO. 14-11-00998-CV                         V.

                        CAPITAL ONE BANK, N.A., Appellee
                        ________________________________

       This cause, an appeal of a judgment in favor of appellee, Capital One Bank, N.A.,
signed September 27, 2011, was heard on the transcript of the record. We have inspected
the record and find error. We therefore order the judgment of the court below
REVERSED and RENDER judgment that appellee, Capital One Bank, N.A. take
nothing on its claim against appellant, Ellen Foley.

       We further order that all costs incurred by reason of this appeal be paid by
appellee, Capital One Bank, N.A.

      We further order this decision certified below for observance.